UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06240 Nuveen Select Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Select Quality Municipal Fund, Inc. (NQS) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 145.5% (100.0% of Total Investments) MUNICIPAL BONDS – 145.5% (100.0% of Total Investments) Alaska – 0.2% (0.2% of Total Investments) $ 1,370 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 4/16 at 100.00 Ba1 $ 1,370,562 Series 2006A, 4.625%, 6/01/23 Arizona – 2.4% (1.6% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Senior Lien Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/33 Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 10/20 at 100.00 A3 Company, Series 2010A, 5.250%, 10/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc. No Opt. Call BBB+ Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 10.8% (7.4% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 AA– 2013S-4, 5.000%, 4/01/38 Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/31 – FGIC Insured No Opt. Call AA– 0.000%, 8/01/33 – FGIC Insured No Opt. Call AA– California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, 4/16 at 100.00 B– Sonoma County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/23 at 100.00 A+ 2013I, 5.000%, 11/01/38 California State, General Obligation Bonds, Various Purpose Refunding Series 2012, No Opt. Call AA– 5.000%, 9/01/16 California State, General Obligation Bonds, Various Purpose Series 2006, 4.500%, 10/01/29 10/16 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Coachella Valley Unified School District, Riverside County, California, General Obligation No Opt. Call AA– Bonds, Series 2005A, 0.000%, 8/01/30 – FGIC Insured Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: 0.000%, 2/01/30 – FGIC Insured 3/16 at 100.00 AA– 0.000%, 2/01/35 – FGIC Insured 3/16 at 100.00 AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 5.000%, 6/01/33 Hemet Unified School District, Riverside County, California, General Obligation Bonds, Series 8/16 at 102.00 AA (4) 2008B, 5.125%, 8/01/37 (Pre-refunded 8/01/16) – AGC Insured Lake Tahoe Unified School District, El Dorado County, California, General Obligation Bonds, No Opt. Call AA– Series 2001B, 0.000%, 8/01/31 – NPFG Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured New Haven Unified School District, Alameda County, California, General Obligation Bonds, No Opt. Call AA– Series 2004A, 0.000%, 8/01/28 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Ba1 6.750%, 11/01/39 Palomar Pomerado Health, California, General Obligation Bonds, Capital Appreciation, Election No Opt. Call AA– of 2004, Series 2007A, 0.000%, 8/01/21 – NPFG Insured Pasadena, California, Certificates of Participation, Refunding Series 2008C, 5.000%, 2/01/33 2/18 at 100.00 AA+ (4) (Pre-refunded 2/01/18) Peralta Community College District, Alameda County, California, General Obligation Bonds, 8/17 at 100.00 AA Election of 2006, Series 2007B, 5.000%, 8/01/37 – AGM Insured (UB) (5) Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of No Opt. Call AA– (4) Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured (ETM) Riverside County Asset Leasing Corporation, California, Leasehold Revenue Bonds, Riverside No Opt. Call AA– County Hospital Project, Series 1997, 0.000%, 6/01/25 – NPFG Insured San Ysidro School District, San Diego County, California, General Obligation Bonds, Refunding No Opt. Call AA Series 2015, 0.000%, 8/01/43 Santee School District, County, California, General Obligation Bonds, Capital Appreciation, No Opt. Call AA Election 2006, Series 2008D, 0.000%, 8/01/33 – AGC Insured Yuma Community College District, California, General Obligation Bonds, Election 2006 Series 8/17 at 45.45 Aa2 2007B, 0.000%, 8/01/33 – AMBAC Insured Total California Colorado – 7.9% (5.4% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 A+ Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Poudre Valley Health System, 9/18 at 102.00 AA Series 2005C, 5.250%, 3/01/40 – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 A– Association, Series 2007, 5.250%, 5/15/42 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 4.625%, 12/01/30 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/23 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/25 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/34 – 9/20 at 45.40 AA– NPFG Insured Ebert Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 12/17 at 100.00 AA 5.350%, 12/01/37 – RAAI Insured Metropolitan Wastewater Reclamation District, Colorado, Sewer Revenue Bonds, Series 2012A, No Opt. Call AAA 5.000%, 4/01/17 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 A– 6.000%, 1/15/34 7/20 at 100.00 A– Total Colorado Connecticut – 0.9% (0.6% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 District of Columbia – 2.3% (1.6% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001: 6.250%, 5/15/24 5/16 at 100.00 A1 6.500%, 5/15/33 No Opt. Call Baa1 District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/19 – NPFG Insured No Opt. Call Aa1 Total District of Columbia Florida – 8.9% (6.1% of Total Investments) Broward County, Florida, Professional Sports Facilities Tax and Revenue Bonds, Broward County No Opt. Call AA Civic Arena Project, Refunding Series 2006A, 5.000%, 9/01/28 – AMBAC Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call A+ Series 2010A-1, 5.000%, 6/01/16 Citizens Property Insurance Corporation, Florida, Personal and Commercial Lines Account Bonds, No Opt. Call AA– Senior Secured Series 2012A-1, 5.000%, 6/01/16 Florida State Turnpike Authority, Turnpike Revenue Bonds, Department of Transportation, Series No Opt. Call AA– 2010B, 5.000%, 7/01/40 Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Bonds, Refunding No Opt. Call AA– Series 2009C, 5.000%, 10/01/34 Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, 10/24 at 100.00 A+ Subordinate Lien Series 2015B, 5.000%, 10/01/40 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding 10/24 at 100.00 A Series 2014B, 5.000%, 10/01/37 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009B, 10/19 at 100.00 A 5.500%, 10/01/36 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/28 Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Refunding Series 2012, 7/22 at 100.00 AA 5.000%, 7/01/42 – AGM Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 AA– Series 2007, 5.000%, 7/01/40 – NPFG Insured Saint John’s County, Florida, Sales Tax Revenue Bonds, Series 2006, 5.000%, 10/01/36 10/16 at 100.00 AA+ (4) (Pre-refunded 10/01/16) – BHAC Insured South Broward Hospital District, Florida, Hospital Revenue Bonds, Memorial Health System, 5/16 at 100.00 AA– Refunding Series 2006, 5.000%, 5/01/21 – NPFG Insured South Broward Hospital District, Florida, Hospital Revenue Bonds, Memorial Health System, 5/16 at 100.00 AA– (4) Refunding Series 2006, 5.000%, 5/01/21 (Pre-refunded 5/01/16) – NPFG Insured South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of No Opt. Call AA South Florida, Tender Option Bond Trust 11151, 18.254%, 2/13/17 (IF) Total Florida Georgia – 1.6% (1.1% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Refunding Series 2015, 5.000%, 11/01/31 5/25 at 100.00 AA– East Point Building Authority, Georgia, Revenue Bonds, Water & Sewer Project Series 2006A, 2/16 at 100.00 N/R 5.000%, 2/01/30 – SYNCORA GTY Insured Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus 8/18 at 100.00 AA Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Total Georgia Hawaii – 0.6% (0.4% of Total Investments) Honolulu Board of Water Supply, Hawaii, Water System Revenue Bonds, Series 2006A, 4.500%, 7/16 at 100.00 AA+ (4) 7/01/23 (Pre-refunded 7/01/16) – NPFG Insured Illinois – 20.1% (13.8% of Total Investments) Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 12/21 at 100.00 B+ 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/25 – FGIC Insured No Opt. Call AA– 0.000%, 12/01/31 – FGIC Insured No Opt. Call AA– Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/38 – No Opt. Call AA– FGIC Insured Chicago, Illinois, General Obligation Bonds, Series 2004A, 5.000%, 1/01/34 – AGM Insured 4/16 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA+ 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 8/18 at 100.00 AA 5.250%, 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa2 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, No Opt. Call AA– 5.000%, 3/15/26 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/17 at 100.00 A (4) 11/15/37 (Pre-refunded 11/15/17) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 AA– 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 5/25 at 100.00 A+ Series 2015B, 5.000%, 11/15/39 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/17 at 100.00 N/R (4) 8/01/37 (Pre-refunded 8/01/17) Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/25 at 100.00 Baa1 Refunding Series 2015C, 5.000%, 8/15/44 Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, 2/21 at 100.00 AA– Series 2011C, 5.500%, 8/15/41 (UB) (5) Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2012A, 10/21 at 100.00 AA+ 5.000%, 10/01/51 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB+ Centers, Series 2008A, 5.500%, 8/15/30 Illinois Health Facilities Authority, Revenue Bonds, Midwest Care Center I Inc., Series 2001, 2/16 at 100.00 Aa1 5.950%, 2/20/36 Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 1/23 at 100.00 AA– 5.000%, 1/01/38 McHenry County Community Unit School District 200, Woodstock, Illinois, General Obligation No Opt. Call Aa2 Bonds, Series 2006B, 0.000%, 1/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Bonds, 12/25 at 100.00 BBB+ Series 2015A, 5.500%, 6/15/53 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 BBB+ Project, Refunding Series 2010B-2, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/35 – NPFG Insured No Opt. Call AA– 0.000%, 6/15/41 – NPFG Insured No Opt. Call AA– University of Illinois, Auxiliary Facilities System Revenue Bonds, Series 2006, 5.000%, 4/01/27 4/16 at 100.00 AA– University of Illinois, Auxiliary Facilities System Revenue Bonds, Series 2006, 5.000%, 4/16 at 100.00 AA– (4) 4/01/27 (Pre-refunded 4/01/16) University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 10/23 at 100.00 A 6.250%, 10/01/38 Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call A1 (4) Bonds, Series 2006, 0.000%, 1/01/24 – AGM Insured (ETM) Total Illinois Indiana – 3.0% (2.0% of Total Investments) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, 8/16 at 100.00 N/R (4) Series 2006, 5.250%, 8/01/36 (Pre-refunded 8/01/16) Indiana Finance Authority, Hospital Revenue Bonds, Indiana University Health Obligation Group, 6/25 at 100.00 AA Refunding 2015A, 5.000%, 12/01/40 Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, 9/24 at 100.00 BBB Series 2014, 5.250%, 9/01/40 (Alternative Minimum Tax) Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Sisters of Saint 5/18 at 100.00 Aa3 Francis Health Services Inc., Series 2006E, 5.250%, 5/15/41 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 N/R (4) Indiana, Series 2007, 5.500%, 3/01/37 (Pre-refunded 3/01/17) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 1/17 at 100.00 AA– (4) (Pre-refunded 1/01/17) – NPFG Insured Total Indiana Iowa – 2.0% (1.4% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013: 5.000%, 12/01/19 No Opt. Call BB– 5.500%, 12/01/22 12/18 at 100.00 BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 4/16 at 100.00 B+ 5.625%, 6/01/46 Total Iowa Kansas – 0.5% (0.3% of Total Investments) Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park 1/17 at 100.00 BB+ Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured Kentucky – 1.3% (0.9% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare 8/21 at 100.00 A+ System Obligated Group, Series 2011, 5.250%, 8/15/46 Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured Total Kentucky Louisiana – 2.7% (1.9% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Nineteenth Judicial District Court 6/17 at 100.00 AA– (4) Building Project, Series 2007, 5.500%, 6/01/41 (Pre-refunded 6/01/17) – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.375%, 5/15/43 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 N/R (4) Series 2007A, 5.375%, 5/15/43 (Pre-refunded 5/15/17) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 5.000%, 5/01/41 5/16 at 100.00 Aa1 (4) (Pre-refunded 5/01/16) – AGM Insured Total Louisiana Maine – 0.2% (0.2% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical Center, Series 2011: 6.750%, 7/01/36 7/21 at 100.00 BBB– 6.750%, 7/01/41 7/21 at 100.00 BBB– Total Maine Maryland – 0.9% (0.6% of Total Investments) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Series 2012, 5.000%, 6/01/16 Massachusetts – 2.2% (1.5% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Refunding Senior Lien Series 2010B, 5.000%, 1/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Total Massachusetts Michigan – 5.3% (3.6% of Total Investments) Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A– Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2001C, 7/18 at 100.00 AA+ 4.750%, 7/01/29 – BHAC Insured Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & 7/24 at 100.00 AA Sewerage Department Water Supply System Local Project, Series 2014C-3, 5.000%, 7/01/32 – AGM Insured Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & 7/24 at 100.00 AA– Sewerage Department Water Supply System Local Project, Series 2014D-6, 5.000%, 7/01/36 – NPFG Insured Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2015, 6/22 at 100.00 AA 5.000%, 12/01/31 Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 7/16 at 100.00 AAA 5.000%, 7/01/22 Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, No Opt. Call AAA 5.000%, 10/01/16 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/21 – 10/16 at 79.00 Aa2 NPFG Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/21 10/16 at 79.00 Aa2 (4) (Pre-refunded 10/15/16) – NPFG Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding 10/25 at 100.00 Aa2 Series 2015-I, 5.000%, 4/15/28 Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County 12/25 at 100.00 A Airport, Series 2015D, 5.000%, 12/01/40 Total Michigan Missouri – 2.8% (1.9% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/18 at 100.00 AA+ Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/28 Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series No Opt. Call AA– 2004B-1, 0.000%, 4/15/28 – AMBAC Insured Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 11/23 at 100.00 A2 CoxHealth, Series 2013A, 5.000%, 11/15/48 Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 – NPFG Insured 12/16 at 100.00 AA– Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 12/16 at 100.00 AA– (4) (Pre-refunded 12/15/16) Total Missouri Nebraska – 1.4% (1.0% of Total Investments) Douglas County Hospital Authority 3, Nebraska, Health Facilities Revenue Bonds, Nebraska 11/25 at 100.00 A– Methodist Health System, Refunding Series 2015, 4.125%, 11/01/36 Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 2/17 at 100.00 A2 5.000%, 2/01/35 – AMBAC Insured Total Nebraska Nevada – 5.6% (3.9% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2014A-1, 5.000%, 7/01/16 No Opt. Call A+ (Alternative Minimum Tax) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015, 12/24 at 100.00 AA+ 5.000%, 6/01/32 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water & Refunding Series No Opt. Call AA+ 2011C, 4.000%, 6/01/16 Nevada State, Unemployment Compensation Fund Special Revenue Bonds, Series 2013, No Opt. Call AAA 5.000%, 6/01/16 North Las Vegas, Nevada, General Obligation Bonds, Wastewater Reclamation System Series 2006, 10/16 at 100.00 AA– 5.000%, 10/01/25 – NPFG Insured North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 AA– Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 19.132%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) (5) Total Nevada New Hampshire – 1.0% (0.7% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 Baa1 Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 5.5% (3.8% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.000%, 1/01/31 – AGM Insured (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 39.39 A– Care System, Refunding Series 2006B, 0.000%, 7/01/35 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006C: 0.000%, 12/15/32 – AGM Insured No Opt. Call AA 0.000%, 12/15/33 – AGM Insured No Opt. Call AA New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2011B, No Opt. Call A– 5.000%, 6/15/42 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2012A, No Opt. Call A– 5.000%, 6/15/42 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2015AA, 6/25 at 100.00 A– 5.250%, 6/15/33 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B– Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New Mexico – 0.9% (0.6% of Total Investments) Albuquerque, New Mexico, General Obligation Bonds, General Purpose Series 2013A, No Opt. Call AAA 4.000%, 7/01/16 New York – 5.7% (3.9% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Vassar 7/17 at 100.00 AA– College, Series 2007, 5.000%, 7/01/46 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A: 5.000%, 2/15/47 – FGIC Insured 2/17 at 100.00 A 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 AA– Long Island Power Authority, New York, Electric System Revenue Bonds, Refunding Series 2009A, 4/19 at 100.00 A– (4) 5.500%, 4/01/24 (Pre-refunded 4/01/19) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding 11/22 at 100.00 AA– Series 2012F, 5.000%, 11/15/26 New York City Industrial Development Agency, New York, American Airlines-JFK International No Opt. Call N/R Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade No Opt. Call A+ Center Project, Series 2011, 5.750%, 11/15/51 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA (4) Eighth Series 2007, 5.000%, 8/15/33 (Pre-refunded 8/15/17) – AGM Insured Total New York North Carolina – 2.4% (1.6% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/47 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/27 North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health 11/16 at 100.00 AA+ Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AA 5.750%, 1/01/39 – AGC Insured Total North Carolina North Dakota – 0.4% (0.3% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated 12/21 at 100.00 A– Group, Series 2012, 5.000%, 12/01/32 Ohio – 8.2% (5.6% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B– Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA 2011A, 6.000%, 11/15/41 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health 1/17 at 100.00 A System Inc., Tender Option Bond Trust 2015-XF2176, 15.475%, 1/15/46 – AMBAC Insured (IF) Ohio State, General Obligation Bonds, Higher Education, Series 2015C, 2.000%, 11/01/16 No Opt. Call AA+ Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Total Ohio Oklahoma – 0.5% (0.4% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– (4) Center, Series 2008B, 5.250%, 8/15/38 (Pre-refunded 8/15/18) Total Oklahoma Pennsylvania – 3.7% (2.6% of Total Investments) Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/18 at 100.00 AA (4) 12/01/43 (Pre-refunded 12/01/18) – AGM Insured Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/18 at 100.00 AA 12/01/43 – AGM Insured Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Total Pennsylvania Puerto Rico – 0.5% (0.3% of Total Investments) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/17 at 100.00 Caa3 Bonds, Series 2002D, 5.450%, 7/01/31 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Caa3 8/01/54 – AMBAC Insured Total Puerto Rico South Carolina – 3.6% (2.5% of Total Investments) Columbia, South Carolina, Waterworks and Sewer System Revenue Bonds, Series 2011A, 2/21 at 100.00 Aa1 5.000%, 2/01/41 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call A– 0.000%, 1/01/30 – AMBAC Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding & 6/25 at 100.00 AA– Improvement Series 2015A, 5.000%, 12/01/55 Total South Carolina South Dakota – 0.2% (0.1% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 11/25 at 100.00 A+ Series 2015, 5.000%, 11/01/45 Tennessee – 0.9% (0.7% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, 7/20 at 100.00 BBB+ Mountain States Health Alliance, Refunding Series 2010A, 6.000%, 7/01/38 Total Tennessee Texas – 22.8% (15.7% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/16 at 100.00 C Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (6) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa1 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB+ 6.000%, 1/01/41 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien, Series 2015A, 7/25 at 100.00 BBB+ 5.000%, 1/01/45 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, No Opt. Call A+ 5.000%, 11/01/42 (Alternative Minimum Tax) Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 8/16 at 54.64 Aaa 0.000%, 8/15/28 (Pre-refunded 8/15/16) Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien 10/23 at 100.00 AA+ Series 2013B, 5.000%, 4/01/53 Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston 6/25 at 100.00 AA Methodist Hospital System, Series 2015, 4.000%, 12/01/45 Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Capital Appreciation Refunding 11/31 at 46.45 AA Senior Lien Series 2014A, 0.000%, 11/15/47 – AGM Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, No Opt. Call AA– 0.000%, 11/15/31 – NPFG Insured Houston, Texas, Airport System Revenue Bonds, Refunding Subordinate Lien Series 2007B, 5.000%, 7/17 at 100.00 AA– 7/01/25 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2011A, No Opt. Call AA 5.250%, 11/15/30 Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/25 – AMBAC Insured No Opt. Call AA 0.000%, 9/01/26 – AMBAC Insured No Opt. Call AA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/25 at 100.00 AAA Bonds, Refunding Series 2015A, 4.000%, 8/15/37 Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston No Opt. Call A1 Light and Power Company, Series 1997, 5.125%, 11/01/28 – AMBAC Insured (Alternative Minimum Tax) Midland Independent School District, Midland County, Texas, General Obligation Bonds, School 2/17 at 100.00 AAA Building Series 2007, 5.000%, 2/15/32 (Pre-refunded 2/15/17) North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 9/21 at 100.00 AA+ 5.500%, 9/01/41 (UB) (5) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier Capital Appreciation 1/25 at 100.00 A1 Series 2008I, 6.500%, 1/01/43 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 1/23 at 100.00 A1 5.000%, 1/01/40 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2015A, 1/25 at 100.00 A2 5.000%, 1/01/33 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 11/17 at 100.00 AA Texas Health Resources Tender Option Bond Trust 1197, 9.323%, 5/15/39 (IF) (5) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 N/R (4) Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 (Pre-refunded 8/15/20) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/23 Texas State, General Obligation Bonds, Water Financial Assistance, Tender Option Bond Trust 8/19 at 100.00 AAA 2015-XF0075, 13.537%, 2/01/30 (IF) Texas State, Transportation Commission Highway Fund Revenue Bonds, First Tier Series 2006A, No Opt. Call AAA 4.500%, 4/01/16 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/37 Wichita Falls Independent School District, Wichita County, Texas, General Obligation Bonds, 2/17 at 100.00 AAA Series 2007, 5.000%, 2/01/23 (Pre-refunded 2/01/17) Winter Garden Housing Finance Corporation, Texas, GNMA/FNMA Mortgage-Backed Securities Program 4/16 at 100.00 CC Single Family Mortgage Revenue Bonds, Series 1994, 6.950%, 10/01/27 (Alternative Minimum Tax) Total Texas Virginia – 2.3% (1.6% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 BBB Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A2 System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien 10/26 at 100.00 AA Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 2.4% (1.6% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information 6/19 at 100.00 AA Services Project, Series 2009, 5.500%, 6/01/39 (UB) (5) Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A (4) Research Center, Series 2009A, 6.000%, 1/01/33 (Pre-refunded 7/01/19) Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and 12/17 at 100.00 N/R (4) Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 (Pre-refunded 12/04/17) Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical 8/17 at 100.00 BBB Center, Series 2007B, 5.750%, 8/15/37 – ACA Insured Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Refunding Series No Opt. Call AA+ 2009R-2010C, 5.000%, 1/01/17 Total Washington West Virginia – 0.6% (0.4% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health 6/23 at 100.00 A System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 Wisconsin – 0.3% (0.2% of Total Investments) Wisconsin State, General Obligation Bonds, Series 2006A, 5.000%, 5/01/18 (Pre-refunded 5/16 at 100.00 AA (4) 5/01/16) – NPFG Insured $ 904,020 Total Municipal Bonds (cost $747,413,927) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 44 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 1,322 12 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/55 N/R $ 56 Total Corporate Bonds (cost $4,997) Total Long-Term Investments (cost $747,418,924) Floating Rate Obligations – (2.4)% Variable Rate Demand Preferred Shares, at Liquidation Value – (47.4)% (9) Other Assets Less Liabilities – 4.3% Net Assets Applicable to Common Shares – 100% $ 564,225,088 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $732,089,396. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Select Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
